CaSe 1-17-45647-nh| DOC 104-1 Filed 10/14/18 Entered 10/15/18 11229:03

ASSET PURCHASE AGREEMENT

'I`H.I.S ASSET PURCl-'lASE AGREEMENT is made and entered into as of 0ctober L|_,
2018 (thc “Execution l)ate”), by and between J. Mendel, lnc. a Delaware company (“Mendel” or
the “Se_ller;”), Alexanclros Group, LLC, a Ncw York limited liability company (“Alexandrcs”), and
JMIP Acquisition LLC, a Delaware limited liability company (“Jl\/B”, and together with
Alexandros, the “l-‘ul'chaser"").

WH`EREAS, the Sellcr currently engages in the business of designing_, manufacturing and
selling (including through retail, wholesale and online sales) apparel for women and offers dresses,
gowns, ready to wear apparcl, knits, jackets, coats, cui`fs, hunter boots and scarves as Well as
handbags made olluxury leathcr, fur and alligator (the “Bttsiness”);

WHEREAS, on June 22, 20] 8 l\/lendel (the “D_eb_tg_r”) filed a voluntary petitions for relief,
commencing cases (the “iL!-_nkruptcy Case”) under chapter ll of title l l ot` the limited States Code,
ll l.l.S.C. §§ ll1 er seq. (`the “ ttlik't‘tlpt_g:y_(_l_t_)_dg-;") in the United States Bankrnptcy Court for the

WHEREAS, certain loan made by Gores Clothing Holdings, I,LC (the “Subo'rdinatetl
Lender”) to thc Seller, and Seller’s other obligations to the Subordina'ted [..ender_, pursuant to that
certain Second Amended and Restated Tenn Loan Agreement, dated September l l, 2015, between
the thordinated Lcnder and the Seller, Which loan and other obligations are secured by
substantially all oi`the assets of the Seller, were acquired by the Purchaser_. and as such, the Seller
is liable to the Purchaser in the amount o.t` not less than $4,000,000 (the “Subordinate£i Debt");

WHEREAS, the Seller believes, following consultation with its advisors and consideration
of available alternatives that in light of their current circumstances, a sale of the Acquired Assets
(as defined below) is necessary to preserve and maximize value, and is in the best interest of Seller
and Seller’s creditors and stakeholders;

WHEREAS, Purchascr desires to ptn'chase, and Seller desires to sell, convey, assign,
transfer and deliver to I’urchaser, the Acquired Assets, constituting, with certain exceptions,
substantially all o'i` the assets relating to the Business;

WHEREAS, pursuant to that certain Final Order: (I) Authorizing the Use of Cash
Collateral and Affording Adequate Protection and (II) Modifying Automatic Stay entered by the
Banl<ruptcy Co'tlrt in the Flanl<_ruptcy Cases nn Jnly 14, 2018 (1'he “Final Ca_sll Ct)llateral Orderl’),
on or before July 29, 2018, the Debtor was required to tile a motion (the “Sale Motion”) to sell
their respective assets on the terms and conditions set forth herein, subject to higher and better

offers; and

WHEREAS, the parties desire to consummate the proposed transactions as promptly as
practicable after the Bankruptcy Court enters the Sale Order (as defined below).

NOW, THEREFORF,, in consideration of the mutual covenants, agreements and warranties
herein containcd, and l`or other good and valuable considerations the receipt and sufficiency Of
W}]ich are hereby acknowledged the parties hereto agree as t`ollows.'

,t\)t'.orf)-'l

 

 

......_L.LE_

CaSe 1-17-45647-nh| DOC 104-1 Filed 10/14/18 Entered 10/15/18 11229:03

ARTICLE 1

DEFLNITIONS AND RULES OF CONSTRUCTION

l.l Def"mitions. Unless otherwise defined herein, terms used herein shall have the
meanings set forth below:

“L-\_c_qni;rcd Asscts” means all of Seller’s right, title and interest in, to and under all of the
assets, properties and rights of every kind and nature, whether real, personal or mixed, tangible or
intangible (including goodwill), wherever located and whether now existing or hereafter acquired
(_other than the Excluded Assets), which relate to, or are used or held for use in connection with,
the Busincss, including without limitation (a) all cash and cash equivalents; (b) all accounts or
notes receivable held by Seller, including all accounts receivables owed to Seller by any subsidiary
of Seller, any receivables securing the Seller’s obligations to Rosenthal and any rights to
receivables sold to Rosenthal which are or will be returned upon payment in full of the Seller’s
obligations to Rosenthal, and any seeurity, claim, remedy or other right related to any of the
foregoing; (c) all inventory, finished goods, raw materials, work in progress, packaging, supplies,
parts and other inventories; (d) all Assurned Contracts; (e) all lntellectual Property; (t) all stock,
partnership interesls, limited liability company interests and other equity interests in any other
entities, including all of Seller’s interest in .l. Mendel UK, l`_,td.; (g) all machinery, equipment,
motor vehicles, fumiture, computer, fixtures, supplies and materials; and (h) all goodwill and the
going concern value of the Business.

"Ai`liliatc” of any particular Person means any other Person controlling controlled by or
under common control with such particular Person_, where “control” means the possession, directly
or indirectly, of the power to direct the management and policies of a Person whether through the
ownership of voting securities or otherwisell

“As__n'eemen _” means this Asset Purchase Agreement, including all the Sehedules, as thc
same may be amended or supplemented from time to time in accordance with its terms

"Assunied Contracts°" means the Contracts, if any, set forth on Schedt.tle A attached hereto,
as such Schedule may be amended by a Purchase Agreement Supplelnent.

"Assumed Obligat‘ions” means only the obligations arising under the Assumed Contracts,
if any, but only to the extent that such liabilities and obligations thereunder are required to be
performed after the Closing Date.

“l-lankrup- toy Code" means title ll ofthe United States Code.

“Ban_kruptcy Cour ” means the United States Bankruptcy Court for the Southern District
of New York.

“Bid Proccdures Orcler” means the Order (i) Approving Bid Procedures for the Sale Of
Assets Free and Clear of All Liens, Claims, Interests and Encumbrances Pursuant to Section 363
of the Banl<ruptcy Code. (ii) Approving thc Form and l\/lanner of Notice of the Sale and
/\ssumption and Assignment of Exeeutory Contracts and (iii) Scheduling an Auction and gale
llcaring, entered by the Bankruptcy Court on August l(), 2018.
2

.tc)().']’]()-¢l

 

 

 

CaSe 1-17-45647-nh| DOC 104-1 Filed 10/14/18 Entered 10/15/18 11229:03

"Business Day” means a day other than Saturday, Sunday or other day that banks located
in New York, New York are authorized or required by Law to close.

“Chaptcr l l C'ases” means the cases commenced by JM Holding Group, LLC and Mendel
under Chapter ll of the Bankruptcy Code in the Bankruptcy Court including to the extent
converted to a case under chapter 7 of the Bankruptcy Code.

“Clairn” has the meaning ascribed by Banlcruptcy Code §l[]l(§), including all rights,
claims, causes of aetion, defenses_. debts, demands, damages, offset rights, setoff rights,
recoupment rights, obligations, and liabilities of any kind or nature under Contract, at Law or in
equity, known or unknown_, contingent or matured, liquidated or unliquidated, and all rights and
remedies with respect thereto.

“Code” means the United States internal Revcnue Code of 1986, as amended

‘fColit:'act” means any agreement, contract, commitment or other binding arrangement or
understanding whether written or oral.

‘“Ct->tgyrights” means any and all rights in any works of authorship, including (A) copyrights
and moral rights, (B) copyright registrations and recordings thereof and all applications in
connection therewith including those listed on Schedule l.l, (C) income, license fees, royaltics,
damages, and payments now and hereafter due or payable under and with respect thereto, including
payments under all licenses entered into in connection therewith and damages and payments for
past, present, or future infringements thereof, (D) the right to sue for past, present, and future
infringements thereof, and (E) all of Seller’s rights corresponding thereto throughout the world.

“Qure Payments” means any cure payment or obligations (pursuant to section 363 or 365
of the Bankruptcy Code) due by Seller, and which would be required by the Bankruptcy Court to
be made or assumed by Purchaser. in order to cure any default with respect to Seller’s Contracts_,.

 

“Dollar_s” or “§” means dollars of the United States of America.

“Excluded Asse§” means any asset set forth on §chedule B attached hereto, as such
Schedule may be amended by a Purchase Agreement Supplement`

“Governmental Au'thority“ means any United States federal, state or local or any foreign
government, governmental regulatory or administrative authority, agency or commission or any
court, tribunal or_iudieial or arbitral body.

“ ntellee'tual Property” means any and all Patents, Copyrights, Trademarks, trade secrets,
know-how, brands, inventions (Whether or not patentable), algorithms, software programs
(including source code and object code), processes, product designs, industrial designs, blueprints,
drawings, data, customer lists, URLs, websites, Webpages and domain names, email addresses and
J[@]@phone numbers, specifications, documentations, reports, catalogs, literature, and any Other
forms of technology or proprietary information of any kind, including all rights therein and 311
applications for registration or registrations thereof.

41)(10',/‘)~“‘

. _,_ __ &,,_____..

 

 

 

CaSe 1-17-45647-nh| DOC 104-1 Filed 10/14/18 Entered 10/15/18 11229:03

“Law” means any law, statute, regulation, ruling, or Order of, administered or enforced by
or on behalf of, any Governmental Authority.

“_ ,labi.lily” means any liability or obligation (Whether known or unknown, Whether asserted
or unasserted, Whether absolute or contingent, whether accrued or unaccrued, whether liquidated
or unliquidated and whether due or to become due and regardless of When asserted), including
Without limitation, any liability for 'l`axes.

“n_en” or “M” means any charge, claim, |ien, option, encumbrance, mortgage, pled ge,
security interest, conditional sale agreement or other title retention agreenient, lease, security
agreement, right of first refusal, option, restriction, tenancy, license, covenanl, right of wny,
easement or other encumbrance (including the filing of, or agreement to give, any financing
statement under the Uniform Commercial Code or statute or LaW of any jurisdiction) on property.

“Order” means any decree, ordcr, injunction, rule, judgment, consent of or by any
Governmental Authority.

“I’a'tent_s” means patents and patent applications, including (i) the patents and patent
applications listed on Schec[ule l.l (ii) all provisionals, continuations, divisionals1 continuations-
in~part, re-exalninations, reissues, and renewals thereof and improvements thcrenn1 (iii) all
income, royalties, damages and payments now and hereafter due or payable under and with respect
thereto, including payments under all licenses entered into in connection therewith and damages
and payments for past, present, or future infringements thereot`, (i.v) the right to sue for past, present
and future infringements thereof, and (v) all of Seller’s rights corresponding thereto throughout
the world.

 

“I’ermit's” means all certificates, pcrmits, authorizations, filings, approvals and licenses
possessed by Sellcr, or through Which Seller has rights, that are used, useablc or useful in the
operation of the Business or the use or enjoyment or benefit of the Acquired Assets.

“P'erson” means any corporation, partnership, joint venture, limited liability company,
organization, entity, authority or natural person.

 

“E§_l_i_t_ign Date” shall mean June 22, 2018.

 

“Purch'ase A_greenienl Supp'lement” means that certain Supplement to Asset Purchase
Agrecment in substantially the form attached hereto as Fl-xhibit A attaching (l.`) Schedule A,
consisting of a list of Assu:ned Contracts, if any, and setting forth any Cure Payinent owing with
respect to each Assumed Colltract and (2) Scltedulc B, listing all Excluded Assets to be delivered
by Purchaser to Seller.

" osenthal" means Rosenthal & Rosenthal, Inc.

“Rl.lle” O.t‘ “Rules” means the Federal Rtlles of Bankruptcy Procedure.

496079-4

..a,_.__.__ ..___,_m._,¢.®.

r.,-.\_..__..' ~_. - ..¢

 

CaSe 1-17-45647-nh| DOC 104-1 Filed 10/14/18 Entered 10/15/18 11229:03

Sale Motion" means that certain motion dated luly 23, 2018 of the Debtor Sceking the
Entry of(l) an Order (A) Establishi.ng Bidding Procedui'es .I--`or The Sale ot`Asscts, (B) Authorizing
the Debtor to Select a Stalking ilorsc Bidder, (C) Schetluling an Aiiction and Sale Hearing, and
(D) Approving the Form and Manner of Notice Thereof; And (Il) An Order Authorizing and
Approving (A) Debtor’s Entry Into a Certain Asset Purchase Agreement, (B) The Sale of Assets
Free and Clear of Liens and Other Interests, and (C) Assurnption and Assignment of Certain
Executory Contracts and Leases.

“Sale Order" means an order entered by the Bankruptcy Court substantially in the form
attached to the Salc l\/Iotion as Exhibit “C” authorizing Mendel to sell the Acqiiired Assets to
Purchaser, and the assumption by Seller and the assignment to Purchaser of the Assumed
Contracts, pursuant to this Agreement and sections 105, 363 and 365 ol_`the Bankruptcy Code, free
and clear of all Liens, claims and interests other than the Assumed Obligations, and authorizing
the other transactions contemplated by this Agreeincnt.

‘fScliedulc-s” means the schedules attached hereto or attached to the Purchase Agreement
Supplement.

“M” and, with correlative meaning, “Taxes” mean with respect to any Person all federal,
state, local, county, foreign and other taxes, charges, fees, duties, customs, levies and other
assessments, including, without limitation_, any income, alternative or add-on minimum tax,
estimated gross income, gross receipts, sales, use, ad valr_)rem, value added, transfer, capital stock
franchise, profits, license, registration, recording, documentary, intangibles, conveyancing, gains,
withholding, payroll, employment, social security (or similar), unemployment, disability, excise,
severance, stamp, occupation, premium, property (real and personal), abandoned property, escheat,
environmental or Windfall profit tax, together with any interest, penalty, addition to tax or
additional amount imposed by any Governmental Autlrority responsible for the imposition of any
such tax (domestic or foreign).

“`I`ax Return” means any report, return, declaration, claim for refund or other information
or statement supplied or required to be supplied by the Seller relating to 'l`axes, including any
schedules or attachments thereto and any amendments thereof

“'l`rademarl<s" means any and all trademarks, trade names used in commerce by Seller,
registered trademarks, trademark applications, service marks, registered service marks, service
mark applications, trade dress, registered trade dress, and pending trade dress applications,
including (i) the trade names, registered trademarks, trademark applications, registered service
marks, service mark applications, trade dressj registered trade dress and pending trade dress
applications listed on Sc'hedule l. l_, (ii) all renewals thereof, (iii) all rights and consents to register
any trademarks, service marks, or trade dress comprising or containing the “J. Mendel” name or
brand and any derivations thereof, (iv) all income, royalties, damages and payments now and
hereafter due or payable under and with respect thereto, including payments under all licenses
entered into in connection therewith and damages and payments for past or future infringements
or dilutions thereof, (v) the right to sue for past, present and future infringements and dilutiong
thereof, (vi) the goodwill of Seller’s business symbolizcd by the foregoing or connected therewith
and (Vii) all ofSeller’s rights corresponding thereto throughout thc world.

-49()0'/'9»‘1

CaSe 1-17-45647-nh| DOC 104-1 Filed 10/14/18 Entered 10/15/18 11229:03

“’l`ransaetion Documents” means this Agreement, the Bill of Sale (as defined in Secticn
3_.2), any Assignment and Assumption Agreements (as defined in Section 3.2) and all other
agreements instruments certificates and other documents to be entered into or delivered by any
party in connection with the transactions contemplated to be consummated pursuant to this
Agreernent.

1.2 Rules of Construction. Unless the context otherwise clearly indicates, in this
Agreement, (a) tire singular includes thc plural, (b) “includes” and “iiicludiirg” are not limitiirg, (c)
“may not” is prohibitive and not permissive; and (d) “or” is not exclusive

ARTICLE 2
I’URCHASE AND SALE; ASSUMP'I`ION OF CERTAIN L[ABILl'l`lLi§

2.1 Purehasc and Salc of Acquired Assets. On the terms and subject to the conditions
set forth in this Agreement, and as modified on the record at the auction sale on October ll, 2018,
at the Closing, the Seller Slrali Sell, convey, assign, transfer and deliver to Pur‘chaser, and Purehaser
shall purchase, acquire and take assignment and delivery of, for the consideration speciHed in
Section 2.3, all of the Acquired Assets, free and clear of all Liens, Claims and interests other than
the Assumed Obligations.

2.2 Assignmcnt and Assum_.ntion ol'Assu_n_lQ Obligatinns. Subject to the terms and
conditions set forth in this Agreement, at the Closing, Purehaser shall assume from the Seller, and
thereafter be solely responsible for the payment, performance or disclrarge, of only the Assumed
Obligations. Purehaser will not assume or have any responsibility, however, With respect to any
other Liability not included within the definition ofAssumed Obligations, including any Liabilities
related to (a) Taxes, (b) the employment (or the termination of employment) of any employees of
Seller, (c) claims of any customer or vendor of Seller other than pursuant to an Assumed Contract,
(d) claian of any landlord of Sellcr (except to the extent the lease with such landlord is an Assumed
Contract), (e) the non-Business related activities of the Seller, or (f) the operation of the Business
or the Acquired Assets prior to the Closing.

2.3 Considcration. The aggregate consideration for the Acquired Assets at the Closing
shall be (a) cash payment of $4,500,000.00, p_l§ (b) a reduction in the Subordinated Debt by the
amount of $1,50{),000; m (c) the Cure Paynients, if any, w (d) assumption of the Assumed
Obligations, if any. Consideration pursuant to this Section 2.3_ shall be allocated among the assets
purchased in consultation among the Purehaser and Seller).

2.4 l>_l_l.;-cllase Aarecment Supplement. No later than one (i) Business Days prior to
the date Of the auction (thc “__.___c_A-“C`ilon”), Pur¢ha$€r may amend Schedule.-A or Sclieclul`e B attached
hereto by delivering to Seller a Purehase Agreement Supplement setting forth Such amendments
to such Schedules.

2.5 Ohligations in Rcspect of Assumed Contracts. To the extent that any Assumed
(§`ontract iS Subject to a cure amount pursuant to sections 363 or 365 ofthe Bankruptcy Code 01-
othcrwisc, immediately after the (_`losing, Purehaser shall directly pay or otherwise provide forthbd
amount ol`any applicable Curc l)aymciit limited to and set forth on _Sc-liedl`tlgw;§ and shall ncr let

 

 

6

-'l‘)ti(i?‘)~4

 

 

CaSe 1-17-45647-nh| DOC 104-1 Filed 10/14/18 Entered 10/15/18 11229:03

entitled to seek indemnification or contribution from the Seller. The Seller in no way Shall be
liable for any Cure Payment.

ARTICLE 3
CLOSING

3.1 Closing. Upon the terms and subject to the satisfaction of the conditions contained
in this A.grccmenl, the closing oi"the transaction contemplated by this Agreement (the “Ciosing”)
will take place at the offices ot`Seller’s counsel (or such other location as agreed to by the parties
in writing), prevailing local tiinc, no later than the first Business Day alter the date on which the
conditions set forth in ART]CI,E 7 and ARTICLE 8 have been satisfied or waived; or on such
other dale or place as Purehaser and thc Seller may determine (the “C]osing“llat_e") but, in no event,
later than two (2) business days after entry of the Sale Order unless such Closiug Date is extended
upon mutual agreement of Seller,Purchaser and upon written consent of Rosenthal

3.2 l)elivcries by Seller. At the Closing, Seller shall deliver or procure delivery to
Purehaser of.`:

(a) a bill of sale with respect to the Acquired Assets, in form and substance
satisfactory to Purehaser (the “Bil]. ot`Sale?’), duly executed by Seller;

(b) such assignments and other good and sufficient instruments of assumption
and transfer, prepared by the Pui'chaser, in form reasonably satisfactory to Seller and duly executed
by Seller, as the Purehaser may reasonably request to transfer and assign the Acquired Assets and
any Assumed Contracts to Purchaser, including without limitation any agreements, certificates or
filings necessary to, or reasonably requested by Purchaser to, effectuate the transfer of all
lntellectual Pro_perty to Purehaser free and clear of all Liens, Claims and interests (thc “A_s§_ignment

and Assltmption A§_rreements_.”);

(c) all books, rccords, trade secrets or business methods included in Acquircd
Assets (_provided that with respect to electronically stored inforniation, the Seller and Purehaser
will cooperate in downloading such information and importing the same on to Purchaser’s system
at Purchaser’s cost) Purehaser shall permit continued access to the Seller’s books and records in
accordance With Section 6.2;

(d) a copy of the Sale Order;

(e) duly executed statutory and regulatory consents and approvals which are
required under the laws or regulations o'f the United States and other Gove`rnrnental Authoritics,
and all other necessary consents and approvals of third parties or Aleia'tes of the Seller to the
transactions contemplated hereby Which are prepared by or provided to Seller by Pul‘chaser;

(i) all other agreeinents, records and other documents required by this
Agreement; and

4960794

 

 

 

CaSe 1-17-45647-nh| DOC 104-1 Filed 10/14/18 Entet’ed 10/15/18 11229:03

(g) all such other instruments of conveyance and related affidavits prepared by
Purchaser, as shall, in the reasonable opinion of Purchaser, be necessary to vest in Purehaser good,
valid and marketable title to the Acquired Assets.

3.3 Deliveries by Purcliaser. At the Closing, Purehaser shall deliver to Seller and, to
the extent directed by Seller, to Rosenthal, the following: (a) any Assignment and Assuniption
Agreements, duly executed by Pui'chaser, (b) the cash portion of the consideration, and (c) any
instrument reasonably necessary to evidence the Purcliaser’s reduction of the outstanding
Subordinated Debt pursuant liereto.

ML-_l*?t

REPRESENTATIONS AND WARRANTIES ()It` SELLER

Seller represents and warrants to Purehaser as of the Execution Date and as of the Closing
Date as follows:

4.1 Organizatiun and Stjli_ldina. Seller is duly incorporated or organized, as
applicable, validly existing and in good standing under the Laws of the jurisdiction of its formation
or organization and is qualified or licensed to do business in each jurisdiction in which the
Acquired Assets are located to the extent such qualification is necessary Seller has all Permits
necessary to own and operate the Acquired Assets and to carry on the Business as it was conducted
by it prior to the Petition Date.

4.2 Authorization and Power. Subject to any necessary authorization from the
Banl<ruptcy Court, Seller has all requisite power and authority to execute and deliver the
Transaction Documents to which it is a party and to perform its obligations thereunder. All
Transaction Documents to Which Seller is a party have been duly executed and delivered by Seller,
except such 'I`ransaction Documents that are required by the terms hereof to be executed and
delivered after the date hereof, in which case such Transaction Documents will be duly executed
and delivered at or prior to the Closing, and, subject to any necessary authorization from the
Bankruptcy Court with respect Seller, All Transaction Documeiits to which Seller is a party
constitute, or will constitute, as the case may be, the valid and binding agreements of Seller,
enforceable against the Seller in accordance with their terms.

4.3 Conflicts,' Consents.

(a) The execution, delivery and performance by Seller of this Agreement and
the consummation of the transaction contemplated hereby, and compliance by Seller with any Of
the provisions hereof, do not result in the creation of any Lien upon the Acquired Assets and do
not conflict With, or result in any violation of or default (With or without notice or lapse of time,
Or both) under, or give rise to a right of payment, termination, modification, acceleration or
cancellation under any provisions of: (i) S'eller’s certificate of formation or organization, limited
liability company agreement or comparable organizational documents; (ii) subject to entry of the
Salc Order with respect to Seller, any Assuinecl C_!ontract to which Seller is a party or by which any
ol`the r\ec[i.iired Assets are bourid; (`iii`) subject to entry ofthe Sa|e ()rdcr with respect to Seller, gmc
order: writl1 in_iuuction, judgment or decree oi"auy G¢_ivernrucutul .¢\utliority apj.ilicaliilc to Seller oi-

8

4()6079-4

 

 

 

CaSe 1-17-45647-nh| DOC 104-1 Filed 10/14/18 Entered 10/15/18 11229:03

any of the Permits, licenses, rights, properties or assets of Seller as of the date hereof; or (iv)
subject to entry of the Sale Order with respect to Seller, and any applicable Law.

[b) Sub_iect to entry of the Sale (.`erer with respect to Seller, no consent, Waiver,
approval, order, Permit or authorization ol`1 or declaration or filing with, or notification to, any
Person or Governrnental Authority is required on the part ol" Seller in connection With thc
execution, delivery and perfonnance of this Agrcemcnt or any other agreement, document or
instrument contemplated hereby or thereby to which it is or will become a party, the compliance
by Seller with any of the provisions hereof or thereol", the consummation of the transactions
contemplated hereby or thereby, or the assignment or conveyance of the Acquired Assets.

4.4 Ti'tlc to Assets Seller has good, valid, and undivided title to the Acquired Assets
that are owned by Seller. Subject to Bankruptcy Court approval with respect to Seller, Seller has
the power and the right to sel|, assign and transfer, and Seller will sell and deliver to Pul'chaser,
and Purehaser will be vested with good, valid, and undivided title to, the Acquired Assets that are
owned by Seller, free and clear of ali Claims and Liens (as of the Closing Date) except for the
Assurned Obligations (including any Cure Payments). Purehaser acknowledges that the Acquired
Assets are being sold AS lS, WHERE lS without any representations or warranties other than those
expressly provided in Article 4 of the Agreement.

4.5 Assumeti Contracts Except for defaults that will be cured through the Cure
Payments to be listed on Schedule A to the Purchase Agreement Supplement or defaults arising
solely as a consequence of the commencement of the Chapter l. l Casc, Seller is not in default or
breach in any material respect under the terms of any Assumed Contract. Each Assumed Contract
is in full force and effectl The Seller has delivered to Purehaser true, complete and correct copies
of each Assumed Contract. The Cure Paynients set forth on.Schedule A to the Purchase Agreenient
Supplement are Seller’s good faith estimate of all of the Cure Payments to be satisfied by Purehaser
for purposes of Seller’s assumption and assignment to Purehaser of the Assumed Contracts under
section 365 of the Bankruptcy Code.

4.6 Acltnowledgement. Seller hereby acknowledges that Alexandros is the record and
beneficial owner of 50% of the membership interest of .IM Holding Group, LLC, the parent
company of Seller, and that the managers and officers of both Alex and ros and JMIP are the officers
or JM Holding Group, LLC and Seller.

asll@s

REPRESENTATIONS AND WARRAN]`]ES OF` PURCHASER

Purehaser represents and warrants to the Seller as of the Execution Date and as of the
Closing Date as follows:

5.1 Organia:atiog, Standing and Power. A|exandros is a New York limited liability

Cmnpany organized validly existing and in good standing under thel Laws of the state ofiig
Organization. JMIP is a llela_v_vare limited liability company orga.nized, validly existing and in
good standing under the l..aws ol" the state oFils organization

496()79-4

 

 

CaSe 1-17-45647-nh| DOC 104-1 Filed 10/14/18 Entered 10/15/18 11229:03

5.2 Authorization. Purehaser has all requisite power and authority to own, lease and
operate its properties, and to execute and deliver the Transaction Doeuments to which it is a party
and to perform its obligations hereunder and thereunder All 'l`r'arisactioii Doeumellts to which
Purehaser is a party have been duly executed and delivered by Purehaser, except such 'l`ransaction
Documents that are required by the terms hereof to be executed and delivered by Purehaser after
the date hereof, in which case such Transaction l')ocuments will be duly executed and delivered
by Purehaser at or prior to the Closing, and all Transaction Documents to which Purehaser is a
party constitute, or will constitute, as the ease may be, the valid and binding agreements of
Pul_‘chaser, enforceable against Purehaser in accordance With their terms, subject to hankruptcy,
insolveney, fraudulent transfer, reorganization, moratorium and similar l,aws of general
applicability relating to or affecting creditors' rights and to general equitable principles

5.3 Nu Cnnf'|ict- er Violatitm. Exeept to the extent unenforceable due to operation of
applicable bankruptcy Law or the Sale Order, the execution, delivery and performance of the
Transaction Doeuments and the consummation of the transactions contemplated thereby by
Purehaser do not and shall not violate any Law or any provision of the charter or organizational
documents of Purehaser

ARTICLE 6
CUVENANTS OF PURCHASER AN]) SE|_.LER: UTHER ACREEM_[_ENTS

6.1 Access. Seller shall, prior to the Closing Datc, (a) provide Purehaser and its
representatives and agents, upon reasonable written notice and at reasonable times, access to, or
arrange access to, the facilities, offices, warehouses and any other locations where inventory is
maintained, personnel, professionals5 customers and suppliers of the Seller and to all books,
records and lists of the Seller relating to thc Acquired Assets, ineluding, without limitation, (i) all
records relating to customers, suppliers or personnel of the Seller (including, without limitation,
C'ustomer and mailing lists) and (ii) all l.ioolrs, ledgers, tiles, reports, plans, drawings and operating
records of the Seller; (b) furnish Purehaser with such financial and operating data and other
information with respect to the Business and the Acquired Assets as Purehaser shall reasonably
request without any express or implied representations or warranties as to accuracy or
completeness; (c) permit Purehaser to make such reasonable inspections of the Seller’s assets as
Purehaser may require; and (d) facilitate discussions between Purehaser and the Seller’s eustomers,
suppliers and other parties with whom the Seller conducts business

6.2 Further Assurances.

(a) Frorn time to time after the Closing, and without l`urlher consid.eration,
Seller, (i) upon the reasonable request of Purehaser, shall execute and deliver such documents and
instruments of conveyance and transfer as Purehaser may reasonably request in order 10
consummate more effectively the purchase and sale of the Acquired Assets as contemplated hereby
and to vest in Purehaser title to the Acquired Assets trans'l"el“red hereunder, or to otherwise more
fully consummate the transactions contemplated by this Agreement, and (ii) subject to the Sa|e
Ordc,r, Purehaser, upon the reasonable request ol"Seller, shall execute and deliver such documents
and instruments of contract assumption as the Seller may reasonany request in order to confu~m
l,)urehaser's L.iability for the Assumed Obligations or otherwise to more i`ully consummate the

10

»t\,frrio'/"}-4

 

-\. §___"

 

CaSe 1-17-45647-nh| DOC 104-1 Filed 10/14/18 Entered 10/15/18 11229:03

transactions contemplated by this Agreement. After the Closing, Purehaser agrees to provide the
Seller or any fiduciary acting on behalf of the Seller, upon reasonable request, access to accounts,
books and records relating to the conduct of the Business prior to the Closing.

(b) If, following Closing, Seller becomes aware that it owns any asset or right
other than an Excluded Asset', the Seller shall promptly inform the Purehaser of that fact
`l"hereat`ter, at the request of Purehaser, the Seller shall execute such documents as may be
reasonably necessary to cause the transfer of, and the Seller shall transfer, any such asset or right
to the Purehaser or its designee for no additional consideration and the Seller shall do all such
things as are reasonably necessary to facilitate such transfer I;f, following the Closing, Seller
receives any payments in respect of the Acquired Assets, such payments shall be deemed to be
held in trust for the benefit of the Purehaser and the Seller shall promptly remit such payments to
the Purehaser.

(e) With respect to any Acquired Asset for which consent or approval is
required for transfer or assignment but is not obtained prior to the Closing, without limiting Seller’s
obligations under Seetion 3.2 above, Seller shall deliver to the Purehaser a power of attorney in a
form satisfactory to the Seller and Purehaser, to provide Purehaser with all of the benefits of, or
under, the applicable Acquired Asset.

6.3 Bankruptey Actions.

(a) The Seller shall use commercially reasonable efforts to obtain the entry of
the Sale Order as soon as practicable and no later than October 17, 2018.

(b) Subject to its obligations as a Debtor-in~Possession, Seller shall promptly
make any filings, take all actions and use all commercially reasonable efforts to obtain any and all
relief from the Bankruptey Court that is necessary or appropriate to consummate the transactions
contemplated by this Agreement and the other Transaetion Docum ents.

(e) With respect to each Assumed Contract, to the extent required by the
Bankruptcy Court, Purehaser shall provide adequate assurance of the future performance of such
Assumed Contract by Purehaser.

(d) The Purehaser shall take such actions as may be reasonably requested by
the Seller to assist the Seller in obtaining the Bankruptey Couit’s entry of the Sale Order and any
other order of the Bankruptcy Court reasonably necessary to consummate the transactions
contemplated by this Agreement.

(e) The Seller shall give notice to all parties entitled to notice of the Bid
Procedures Order, the Sale Order and any motions related thereto, including the Sale Motion, in
accordance with all applicable Laws, the Rules and any applicable local rules, and to any other
Persons reasonably requested by Purehaser.

(f) The Seller shall promptly notify Purehaser if any party objects to the Sale
l\/Iotion, the Bid Proeedures Order or the Sale Order and provide Purehaser a copy Of any related
notices, applications or motions after receipt by the Seller.

ll

4960 79-4

 

 

CaSe 1-17-45647-nh| DOC 104-1 Filed 10/14/18 Entered 10/15/18 11229:03

6.4 Sale Procedlires. Notwithstanding anything to the contrary in this Agreement, the
following terms and conditions shall govern:

(_a) The sale of the Acquired Assets to the Purchaser, the approval of this
Agreement and the consummation of the transactions contemplated hereby are expressly subject
to the Bid Procedures Order and entry of the Sale Order by the Bankruptcy Court.

(b) The Purehaser shall have the right, in its sole discretion, to increase its credit
bid for the Acquired Assets up to the amount of the remaining Subordina'ted Debt.

(c) This Agreement shall be subject to higher and better offers from competing
bidders to be submitted in accordance with the terms and conditions of the Bid Procedures Order.

(d) The Seller, at its own cost, shall cooperate with the Purehaser in resolving
or contesting any objections (including testimony or argument in Bankruptcy Court) to this
Agreement or the Sale Order.

(e) The Purehaser shall be responsible for providing adequate assurance of
future performance necessary for the assumption and assignment of the Assumed Contracts

6.5 Selieclules, Disclosni‘es and Suppleiitcilts. The Seller shall notify Purehaser in
writing of, and shall supplement the Schedules to this Agreement with respect to, any matter that
(a) arises after the Execution Date but prior to the Closing and that, if existing or occurring at or
prior to the Execution Date, would have been required to be set forth or described in the Schedules
to this Agreement or the disclosures required pursuant to Section 6.2 hereof or (b) makes it
necessary to correct any information in the Schedules to this Agreement or in the disclosures
required pursuant to Section 6.2 hereof or in any representation and Warranty of any Seller that has
been rendered inaccurate therebyl lEach such notification and supplementation, to the extent
known, shall bc made no later than two (2) Business Days after discovery thereof. None of such
supplements to the Schedules or the disclosures required pursuant to Section 6.2 hereof shall be
deemed to cure any inaccuracy of any representation or warranty made iri this Agreement with
respect to satisfaction of the conditions set forth in Section 7.l or otherwise affect any other term
or condition contained in this Agreement.

6.6 Conduct of B usiness l'ritir to Closing. Except as expressly contemplated by this
Agreement or with Purch aser’s prior written consent, the Bankruptcy Code, other applicable Law
or any ruling or order of the Bankruptcy Court:

(a) The Seller shall not, and cause its subsidiaries to not, directly or indirectly
sell or otherwise transfer, or offer, agree or commit (in writing or otherwise) to Sell or otherwise
transfer_, any of the Acquired Assets other than as required in the ordinary course of business;

(b) The Seller shall not, and shall cause its subsidiaries to not, perinit, o'l"t`er,
agree or commit (in writingl or ot'herwise) lo permit, any of the Acquired Assets to become Subjet;i,
directly or indirectly` to any Liei'ii Claiin or other encumbrance except as may be provided in the
lnterim and Final Cash Collal:eral ()rder entered by the Bankruptcy Court in the Debtor’s Chapter
jj proceeding

,ir,i,'\.t>7‘)-¢|

 

 

CaSe 1-17-45647-nh| DOC 104-1 Filed 10/14/18 Entered 10/15/18 11229:03

(c) The Seller shall, and shall cause its subsidiaries to, take all commercially
reasonable actions necessary to maintain any trademark, patent, industrial design and copyright
registrations and any applications therefore that are pending anywhere in the world as of the
Execution Date;

(d) The Seller shall not, and shall cause its subsidiaries to not, enter into any
transaction or take any other action that could be reasonably expected to cause or constitute a
material breach of any representation or warranty made by any Seller in this Agreement',

(e) The Seller shall, and shall cause its subsidiaries to, comply in all material
respects with all Laws applicable to them or having jurisdiction over the Business or any Acquired
Asset;

(i) 'l`he Seller shall not, and shall cause its subsidiaries to not, assume, amend,
modify, terminate or reject any Contract to which any Seller is a party or by which it is bound and
that is exclusively used in or related to the Business or the Acquired Assets (including any
Assumed Contract) without Purchaser’s consent;

(g) The Seller shall not, and shall cause its subsidiaries to not, cancel or
compromise any material debt or claim or waive or release any right of any Seller that constitutes
an Acquired Asset; and

(h) The Seller shall not, and shall cause its subsidiaries to not, acquire any assets
from any Person other than in the ordinary course of business

6.7 Refunds and Remittances. If Seller or any of its Afflliates, on the one hand, or
the Purchaser or any of its Aftiliates, on the other hand, after the Closing Date receives any funds
properly belonging to the other party in accordance with the terms of this .1\ greement, the receiving
party will promptly so advise such other party and will promptly deliver such funds to an account
or accounts designated in writing by such other party.

6.8 Priv-acy l’olicy_. Purehaser hereby agrees to abide by the Seller’s privacy policy as
in place as of the Execution Date.

ART_ICLE_v

CONDITIONS PRECEDENT TO OBLIGATI()NS OF PURCHASER

The obligations of Purehaser under this Agreement are subject to satisfaction, or waiver at
the option of Purchaser, of the following conditions precedent on or before the Closing Date.

7.1 Representations and Wall§nfi€§; vaenanls.

(a) Each of the representations and warranties of the Seller contained herein
that arc qualified by materiality must be true and correct in all respects on and as of the Execution
Date and on and as of the Closing Date, and each such representations and Warranties not qualified
by materiality must be true and correct in all material respects on and as of the Execution Date and
011 and as ol`the Closing Date, (except} in each case, for representations and warranties made as Of

13

,11)6079-4

 

 

 

 

 

CaSe 1-17-45647-nh| DOC 104-1 Filed 10/14/18 Entered 10/15/18 11229:03

a specified date, which must be true and correct in all respects (or all material respects, as
applicable), as of that date).

(b) The Seller shall have performed and complied in all material respects with
the obligations and covenants required by this Agreement to be performed or complied With by
the Seller on or prior to the Closing Date.

7.2 Assumed Contra__c_t_§. The Seller shall have delivered to Purehaser copies Of each
of the Assumed Contracts.

7.3 Bankruptc\' Court Apnrov:\l. Each of the Bid Procedures Order and Sale Order
shall have been entered by the Bankruptey Court, in form and substance reasonably satisfactory to
Purchaser.

7.4 :No l’l°nccedings, No action or proceeding, at law or in eqluity, shall have been
commenced by any Person to enjoin, restrict or prohibit the Closing, which has not, by the Closing
Date, been dismissed, quashed or permanently stayed without any further right of appeal or right
to appeal

7.5 Closinp Deliveries. The Seller shall have delivered to Purehaser all of the closing
deliveries set forth in Section 3.2.

ARTICLE 8

CONDITIONS PRECEDENT TO OBLIGATlONS OF SELLER

The obligations of the Seller under this Agreement are subject to satisfaction, or waiver at
the option ofthe Seller, of the following conditions precedent on or before the Closing Date.

8.1 llepresentntions agd_Warran.ties; Covenunts. The representations and
warranties of Purehaser contained herein must be true and correct in all material respects on and
as of the Execution Date and on and as of the Closing Date, (except, in each case, for
representations and warranties made as of a specified date, which must be true and correct in all
material respects, as of that date).

8.2 _}3_agkruptcy Court Apnruval. The Sale Order shall have been entered by the
Banl<ruptcy Court.

8.3 No Proeecdings. No action or proceeding, at law or in equity, shall have been
commenced by any Person to enjoin, restrict or prohibit the Closing, which has not, by the Closing
Date` been dismissed, quashed or permanently stayed without any further right of appeal or right

to appeal

8.4 Closing Deliveries. Purehaser shall have delivered to the Seller the other closing
deliveries set forth in Seotion 3.3.

ticor/9 4

 

 

CaSe 1-17-45647-nh| DOC 104-1 Filed 10/14/18 Entered 10/15/18 11229:03

ARTICLE 9

'I‘ERMINATIOIE; TERMINATION PAYMENT
9.1 Tcrmination. This Agreement may be terminated prior to the Closing as follows:

(a) by mutual written agreement of Purehaser and the Seller, with the written
consent of Rosenthal and consultation with Gores;

(b) automatically and without any action or notice by the Seller to Purchaser,
or Purehaser to Seller, and immediately upon the entry thereof, if there shall be in effect a statute,
rule, rcgulation, non-appealable judgment, decree, injunction or other order restraining, enjoining
or otherwise prohibiting the consummation of the transactions contemplated under this Agreement;

(c) by either Purehaser or the Seller (with the written consent of Rosenthal in
consultation with Gores) (Mi_tle_;_!_ that the terminating party is not then in material breach of any
representation, warranty, covenant or other agreement contained herein), if there shall have been
a material breach or misrepresentation of` any of the representations or warranties or a material
breach of any of the covenants set forth in this Agreement on the part of the other paity, which
breach would give rise to the failure of the condition set forth in Section ?.l or Sectl`o.n S. l_, as
applicable, and such breach is not cured within ten (10) days following written notice to the party
committing such breach or which breach, by its nature, cannot be cured prior to the Closing;

(d) by Purehaser if the Sale Order shall not have been entered on or before
October l7, 2018, unless such date is extended by Seller with the written consent of Rosenthal in
consultation with Gores;

(e) by Purehaser or the Seller if the closing has not occurred within(Z) business
days after the entry of the Sale Order, if the Closing shall not have been consummated by such
date (or by such later date as shall be mutually agreed to by Purehaser and Seller in writing),
13 revicl`ed th;at the right to terminate this Agreement under this Section 9.lte1 shall not be available
to a party if its failure to fulfill any obligation under this Agreement has been a significant cause
of, or resulted in, the failure of the Closing on or before such date;

(f) by Purchaser, if, prior to the Closing the Chapter 11 Case of Seller shall
have been converted to a case under chapter 7 of the Bankruptcy Code;

(g) by Purchaser, if there shall be excluded from the Acquired Assets any
Assumed Contracts that are not assignable or transferable under the Bankruptcy Code or otherwise
without the consent of any person other than Seller, to the extent such consent shall not have been
given prior to the Closing and such Assumed Contracts shall, in the opinion of Purehaser in its
sole discretion, prevent it from effectively operating the Business; or

(h) by the Seller (prov-ided mat the Seller is not in material breach of`any
representation, warranty, covenant or other agreement contained herein) if it shall have reasonably
determined that one or more conditions set forth in MQ;l$j_l_Ll§_H has not been or cannot he |`Ll|li||¢d
01- gzrtisfled prior to the date specified in such condition (if such condition specifies a date adm
than the Closing, Date by which such condition must be satisfied).

15

490079-4

 

 

 

 

CaSe 1-17-45647-nh| DOC 104-1 Filed 10/14/18 Entered 10/15/18 11229:03

9.2 Effect of Termination or Breach. lf the transactions contemplated hereby are not
consummated: (a) this Agreement shall become null and void and of no further force and effect,
except (i) f`or this Scction 9.2, (ii) for the provisions of§ectioi)s ll.l, ll .7, ll.tl, ll.9, ll.lO and
M hereoif`, and ('iii) that the termination of this Agreement t"or any cause shall not relieve any
party hereto from any liability which at the time of termination had already accrued to any other
party hereto or which thereafter may accrue in respect of any act or omission of such party prior
to such termination

ARTICLE 10

AI)DITIONAL POST-CLOSING C(]VEN ANTS

10.1 .loint Post»Closing Cnvcnant of Purehaser and Sellcr. Purehaser and Seller
jointly covenant and agree that, from and after the Closing Date, Purehaser and Seller (so long as
such Seller has any employees or officers with knowledge of the Business) will each use
commercially reasonable efforts to cooperate with each other in connection with any action, suit,
proceeding, investigation or audit of the other relating to (a) the preparation of an audit of any Tax
Rcturn of Seller or Purehaser relating to the Business for all periods prior to or including the
Closing Date and (b) any audit of Purehaser and/or any audit of Seller with respect to the sales,
transfer and similar Taxes imposed by the Laws of any state or political subdivision thereof,
relating to the transactions contemplated by this Agreement. ln furtherance hereof, Purehaser and
Seller further covenant and agree to promptly respond to all reasonable inquiries related to such
matters and to provide, to the extent reasonably possible, substantiation oftransactio.ns and to make
available and furnish appropriate documents and personnel, if any are so employed, in connection
therewith All costs and expenses incurred in connection with this Section lU.t referred to herein
shall be borne by the party who is Subj ect to such action.

10.2 Tax Matters.

(a) Any usc, purchase, transfer, franchise, deed, fixed asset, stamp,
documentary stamp, use or other Taxes and recording charges which may be payable by reason of
the sale of the Acquired Assets or the assumption of the Assumed Obligations under this
Agreement or the transactions contemplated herein shall be borne and timely paid by Purehaser
other than Seller’s obligation to pay its own sales, income and/or capital gain taxes arising from
the transaction contemplated by this Agreement, and Purehaser shall indemnify, defend (with
counsel reasonably satisfactory to Seller), protect, and save and hold the Seller harmless from and
against any and all claims, charges, interest or penalties assessed, imposed or asserted in relation
to any such Taxes.

(b) Purehaser shall, within the later of (i_`) 120 days after the Closing Date or (ii)
30 days prior to the date by which the Seller` federal income 'I`ax Rcturns must be filed, prepare
and deliver to the Seller a schedule allocating the consideration set forth in Secticn 2.3 among the
Acquired Assets (such schedule, the “Ailocation"’). Purehaser and the Seller shall report and file
all Tax Retums consistent with the Allocation, and shall take no position contrary thereto 01-
inconsistent therewith (including, without lirnitation‘ in any audits or examinations by any
Governmental Authori'ly or any other pr'occcding). l*urchaser and the Seller shall cooperate in the
wing of any forms (including Form 8594 under section 1060 of the Code) with respect to guch

lo

,11)(,07‘)-4

 

CaSe 1-17-45647-nh| DOC 104-1 Filed 10/14/18 Entered 10/15/18 11229:03

Allocation, including any amendments to such forms required pursuant to this Agreement with
respect to any adjustment to the consideration set forth in Section 2.3. Notwithstanding any other
provision of this Agreement, the terms and provisions of this Sccli.on _IL}._Z(_ll] shall survive the
Closing without limitation,

10.3 Name Changc. From and after the closing of this Agreement, the Seller shall no
longer use or have any rights to the name “J. Mendel” or any derivate thereof Furthermore, Seller
agrees to change its name for all pmposes, including the case name for these Chapter ll Cases,
within ten (10) days after the closing of this Agreement to remove the name “J. Mendel”.

ARTICLE 11
MISCELLANEOUS

11.1 Ex])cnses,,

(a) Each party hereto shall hear its own costs and expenses, including attorneys'
fees, with respect to the transactions contemplated hereby, Notwithstanding the foregoing, in the
event of any action or proceeding to interpret or enforce this Agreement, the prevailing party in
such action or proceeding (i.e., the party who, in light of the issues contested or determined in the
action or proceeding, was more successful) shall be entitled to have and recover from the non-
prevailing party such costs and expenses (including, without limitation, all court costs and
reasonable attorneys' fees) as the prevailing party may incur in the pursuit or defense thereof

(b) The parties hereto agree that if any claims for commissions, fees or other
compensation, including, without limitation, brokerage fees, finder's fees, or commissions are ever
asserted against Purehaser or the Seller in connection with this transaction, all such claims shall
be handled and paid by the party whose actions form the basis of such claim and such party shall
indemnify (with counsel reasonably satisfactory to the party or parties entitled to indemnification)
and hold the other harmless from and against any and all such claims or demands asserted by any
Person, firm or corporation in connection with the transaction contemplated hereby.

11.2 Arnendment. This Agreement may not be amended, modified or Supplemented
except by a written instrument signed by the Seller and Purchaser.

11.3 Noticcs. Any notice, request, instruction or other document to be given hereunder
by a party hereto shall be in writing and shall be deemed to have been given, (a) when received if
given in person, (b) on the date of transmission if Sent by telex, telecopy, e-mail, or other wire
transmission, (c) upon delivery, if delivered by a nationally known commercial courier service
providing next day delivery seivice, or (d) upon delivery, or refusal of delivery, if deposited in the
U.S. mail, certified or registered mail, return receipt requested, postage prepaid. Unless another
address is specified in writing, any notice, request, instruction or other documents given to the
parties to this Agreement shall be sent to the addresses indicated below: l

To Purchaser:
Alexandros Group, LLC
36-20 34th Street
Long Island City, NY 11106
17

496()79-4

 

-\_~

 

 

CaSe 1-17-45647-nh| DOC 104-1 Filed 10/14/18 Entered 10/15/18 11229:03

Attention: loan.nis Georgiades
Email: john@stallionnyc.com

With a copy to: Silverman Shin & Byrne PLLC
Wall Street Plaza
88 Pine Street, 22nd Floor
New York, NY 10005
Attention: John Shin
Elnail: jshin@silvertirm.corn

To Seller: J. Mendel Inc. DIP
36-20 34th Street
Long Island City, NY 11106
Attention: James Charles
Email: jim@stallionnyc.corn ]

With a copy to: Platzer, Swergold, Levine, Goldberg, Katz & JasloW, LLP
475 Park Avenue South, 18th Floor
New York, New York 10016
Attention: Clifford A. Katz
Email: cl<atz@platzerlaw.com

11.4 Waivers. The failure of a party hereto at any time or times to require performance
of any provision hereof shall in no manner affect its right at a later time to enforce the same. No
Waiver by a party of any condition or of any breach of any term, covenant, representation or
warranty contained in this Agreement shall be effective unless in writing by the Seller or Purchaser,
as applicable and no waiver in any one or more instances shall be deemed to be a further or
continuing waiver of any such condition or breach of other instances or a Waiver Of any other
condition or breach of any other term, oovenant, representation or warranty.

11.5 Ceuntcr|)arts and E:\te__eutiog. This Agreement may be executed simultaneously
in counterparts, each of which shall be deemed an original, all of Which together shall constitute
one and the same instrument Any counterpart may be executed by facsimile signature or “.pdf”
format signature and such signature shall `be deemed an original.

11.6 l'leading,s, The headings preceding the text of the Articles and Sections of this
Agreement and the Schedules are for convenience only and shall not be deemed part of this
Agreement.

11.7 SUBMISSION 1‘0 JURJSDICTION. THE PARTIES HEREBY AGREE THA'|‘
ANY AND ALL CLAIM`S, AC`TIONS, CAUSEs OF ACTION, sU!Ts, AND PROCEED[NGS
at~;LATJNG TO 'I‘Hls AGR.EEM.HNT on THE OTHER AGREEMENTS CONTEMPLATF,D
linut:lN sHALL 1313 FILED AND MAINTAINED ONLY IN rler BANKRUPTCY CO'LJRT,
AND THE PARTIES HEREBY ci‘oNsr=,N'r 'ro 'I'HE ILIRLSDICTION oF sUCH COURT.

18

496079-4

 

 

 

CaSe 1-17-45647-nh| DOC 104-1 Filed 10/14/18 Entered 10/15/18 11229:03

11.8 Go.verning Law; .iu-ri_stliction. This Agreement shall be construed, performed and
enforced iii accordance with, and governed by, the Laws of the State ofNew York (witliout giving
effect to the principles of conflicts of Laws thereot`), except to the extent that the Laws of such
State are superseded by the Banl<ruptcy Code or other applicable federal Law. For so long as
Mendel is subject to the jurisdiction of the Bankruptcy Court, the parties irrevocably elect, as the
sole judicial forum for the adjudication of any matters arising under or in connection With the
Agrecinent, and consent to the exclusive jurisdiction of, the Bankruptcy Court for the Eastcrn
District of New York. After Mendel is no longer subject to the jurisdiction of the Banl<ruptcy
Couit, the parties irrevocably elect, as the sole judicial forum for the adjudication of any matters
arising under or in connection with this Agreemeiit, and consent to the jurisdiction of, any state or
federal court having competentjurisdiction in the State ofNew York.

11.9 Biiitling Nature; Assignmelit. Upon the approval of this Agreement by the
Banl<ruptcy Court, this Agreement shall be binding upon and inure to the benefit of thc parties
hereto and their respective successors and permitted assigns, but neither this Agreement nor any
of the riglits, interests or obligations hereunder shall be assigned by any of the paitics hereto
without prior written consent of the other parties (which shall not be unreasonably withheld or
delayed), except: (a) Purehaser may transfer and assign this Agreement and the ri ghts, interest and
obligations hereunder, or any portion thereof, (i) to one or more of its Affiliates, (ii) iii connection
with a sale of all or substantially all of its assets or all or substantially all of the assets comprising
the Business, or (iii) for collateral security purposes to any lender providing financing to the
Purchaser or any of its Affiliates; and (b) as otherwise provided in this Agreement. 'l`he Seller
hereby agree that upon entry of the Sale Order the terms of this Agreement shall be binding upon
trustee appointed under Chapter 7 of the Bankruptcy Code.

11.10 .Nt) Tl`|iird Partv Beiiefie_iai‘ies. This Agreement is solely for the benefit of the
parties hereto and nothing contained herein, express or iniplied_, is intended to confer on any Persoii
other than the paities hereto or their successors and permitted assigiis, any rights, remedies,
obligations, claims, or causes of action under or by reason of this Agreement.

11.11 Consti‘uction. The language used iii this Agreement will bc deemed to be the

language chosen by the parties to this Agreement to express their mutual ,intent,_ and no rule of

strict construction shall be applied against any party. Any reference to any federal, state, local er
foreign Law shall be deemed also to refer to all rules and Laws promulgated thereunder, unless
the context requires otherwise

11.12 Entii~c Understanding. This Agreement and the Schedules, the Bid Procedureg
and the Sale Order set forth the entire agreement and understanding of the parties hereto in respect
to the transactions contemplated hereby and the Agreement and the Schedules, Bid Procedures and
Sale Order supersede all prior agreements, arrangements and understandings relating to the subject
matter hereof and are not intended to confer upon any other Persoii any rights 01‘ remedies

hereunder

ll.l3 Closing Actionsi All deliveries, payments and other transactions and documents
rotating to the Closing shall be interdependent, and none shall be effective unless and until all are
effective (C,\'c.cpt to the extent that the party entitled to the benefit thereof has waived satisfacljon
or pcr|orinancc thereof as a condition precedent to thc tilosing).

19

 

 

CaSe 1-17-45647-nh| DOC 104-1 Filed 10/14/18 Entered 10/15/18 11229:03

11.14 Conflict Bctwccn 'I`ransactinn l)r)ct_lnicnts. The parties hereto agree and
acknowledge that to the extent any terms and provisions of this Agreement are in any way
inconsistent with or in conflict with any term, condition or provision of any other Transaction
Document referred to herein (other than the Sale Order), this Agreement shall govern and control.

11.15 No Sin'viyil. The representations and warranties of each Seller and Purehaser
contained iii this Agreement or in any instrument delivered in connection herewith shall not
survive the Closing, other than in the case of fraud.

11.16 Specil`lc l’ei’fol‘manee. It is understood and agreed by Purehaser and Seller that
money damages would be an insufficient remedy for any breach of this Agreement by Purehaser
or Seller and as a consequence thereof, after the Bankruptcy Court’s entiy of the Sale Order, and
notwithstanding anything herein to the contrary, Seller and Purehaser shall be entitled to specific
performance and injunctive or other equitable relief as a remedy for such breach, ilicluding,
without limitation7 an order of the Bankruptcy Court or other court of competent jurisdiction

requiring the Purehaser and the Seller to comply promptly with all of their respective obligations
hei'eunder.

[REMAINDER OF PAGE LEFT INTE'NTIONALLY BLANK]

496079-4

 

CaSe 1-17-45647-nh| DOC 104-1 Filed 10/14/18 Entered 10/15/18 11229:03

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered on the date first above Written.

PURCHASER:

ALEXANDROS GROUP, LLC

/N§ne: l`oziii.Mol‘giacl'es -»~"'”_"'-)
Title: President

 

 

JMIP ACQUISITION LLC

1;;\/‘ gas /L\

amer loanni eorgiades
Title: President

S_EIM=
J. Mendel Inc.

B;\,/ /\/U\

‘°s>w~\>)/v;we!\€>r*”j
me ‘?rv@>ibe-’\`.

 

Signaturc Pagc to Asset Purchuse Agreement

 

 

 

 

CaSe 1-17-45647-nh| DOC 104-1 Filed 10/14/18 Entered 10/15/18 11229:03

Schedule l_.l
liitellectual l_)i'o_pcrty

[S ce /-\ttached:|

-lnrm?`t`t-t

 

 

CaSe 1-17-45647-nh| DOC 104-1 Filed 10/14/18 Entered 10/15/18 11229:03

Schedule A

Assumed Contracts

l. Lease Agreement, dated July 1999, by and between Seller and Bergdorf Goodman, lnc., as
amended Cure Amount - $0.

2. Each agreement between Debtor and a customer of Seller for the storage of fur. Cure
Amount - $0
3. Each agreement between Debtor and a customer of Seller for the repair and servicing of

fur. Cure Amount - $0.

496079-4

 

 

CaSe 1-17-45647-nh| DOC 104-1 Filed 10/14/18 Entered 10/15/18 11229:03

§Ml_ea
Exclud'ed Assets

All leasehold improvements located at 787 Madison Avenue, New York, New York.

49007‘3"4

 

 

 

CaSe 1-17-45647-nh| DOC 104-1 Filed 10/14/18 Entered 10/15/18 11229:03

/

E`Xl TA

EOI$M.OE`.EURCHAS§ AGREEMEN'I'. SUPPLEM.ENT

?
g
§
l
.`.
§ §
§ i
= §
-¢
\
§
?
s
5

 

.-;uml?£h-l

 

CaSe 1-17-45647-nh| DOC 104-1 Filed 10/14/18 Entered 10/15/18 11229:03

SUPPLEMENT TO ASSET PURCHASE AGREEMENT

Reference is made to that certain Asset Purchase Agreement (the “ ’nrchase Agl'ecment"‘)
entered into as of October _, 2018, by and among .l. Mendel lnc., a Delaware company
(“Mendel”), (the “Seller”), Alexandros Group, I..l.C, a New Yorlc limited liability company, and
JMIP Acquisition LLC, a Delaware limited liability company (“J_M_l_lj”, and together with
Alexandros, the “Pp;;§ha§_e;”). Capitalized terms used but not defined herein shall have the
respective meanings assigned to such terms in the Purchase Agreement.

Pursuant to Seetion 2.4 of the _Purchase Agreement, Purehaser hereby delivers to Seller the
attached amended and restated schedules, constituting (A) the amended and restated list of
Assumed Contracts and applicable Cure Payments and (B) the amended and restated list of
Excluded Assets. Each schedule attached hereto shall be deemed to be a part of the Purchase
Agreement from and after the date hereof.

PURCHASER;

ALEXANDROS GROUP, LLC

Br

 

Name:
Title:

JMIP ACQUISITION LLC

By
Name:
Title:

4960','9-4

 

__,,_._ .,u._¢_.__..._..,. _m_n=.~.--='-_

CaSe 1-17-45647-nh| DOC 104-1 Filed 10/14/18 Entered 10/15/18 11229:03

Schedule A
Assumed Contracts

|_See Attachcd]

-l\mu?.*.¥-‘l

_ _ i _

 

 

 

CaSe 1-17-45647-nh| DOC 104-1 Filed 10/14/18 Entered 10/15/18 11229:03

l;£.\'cluded Assets

[rSee Attached|

.ir}r\l‘l'!l*r‘i

 

 

